UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC D. WALL,

                                 Plaintiff,
                                                                  19-CV-7413 (CM)
                     -against-
                                                                       ORDER
DONALD J. TRUMP,

                                 Defendant.

COLLEEN McMAHON, United States District Judge:

       Plaintiff filed this action pro se. On September 24, 2019, the Court dismissed the

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (iii). On September 27, 2019, and October 9,

2019, Plaintiff filed letters “requesting items for service.” (ECF Nos. 10, 11.)

       Because the Court dismissed Plaintiff’s complaint, his requests are denied as moot.

                                              CONCLUSION

       Accordingly, Plaintiff’s requests (ECF Nos. 10, 11) are denied as moot.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s case in this Court under ECF 1:19-CV-7413, 2 is closed. The Court will only

accept for filing documents that are directed to the Second Circuit Court of Appeals. If Plaintiff

files other documents that are frivolous or meritless, the Court will direct Plaintiff to show cause

why Plaintiff should not be barred from filing further documents in this action.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   October 9, 2019
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
